Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 6/12/2020 and 9/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed December 27th, 2021 has been entered. Currently, claims 13-23 remain pending in the application. Independent claim 13 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, dependent claims 15-17 and 19 were amended to correct previous 35 USC 112(b) rejection and claim objections that were set forth in the Non-Final Office Action mailed 09/28/2021. Lastly, a new claim objection and remaining 35 USC 112(b) rejection is recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claim 13 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 09/28/2021.
Applicant’s arguments, see Remarks on Pages 5-7, filed 12/27/2021, with respect to the rejection 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: 
Applicant makes the argument “that it is unclear what Horn is actually disclosing because Applicant could find no reference number 17 in the figures of Horn. Beyond that, Horn teaches snapping a leg off the U-shaped support element to form an end element” (Remarks, Page 6, Paragraphs 5-6).
In response to Applicant’s argument (Remarks, Page 6, Paragraphs 5-6), Horn teaches (Col. 2, lines 65-68, Col. 3, lines 1-3, and Figure 6) that the covering portion 11,12,21 has a sacrificial area 21 that is formed by a connection 17 (see Modified Figure 1 below) of a snap button 18 of the end support member 21 and a last snap receptacle 16 of the longitudinal strip 11. Thereby, the sacrificial area 21 formed by the end support member 21 provides a variation of configuration according to size of the covering portion 11,12,21 because the longitudinal support 11 and the end support 21 have varying sizes as the longitudinal strip is cut and the end support 21  it is formed by cutting a leg beyond the snap receptacle 18 of the U-shaped member 12 to correspond to a size of a wound area (Col. 3, lines 14-20). 

    PNG
    media_image1.png
    670
    774
    media_image1.png
    Greyscale

Claim Objections
Claim 22 is objected to because of the following informalities:  
Rephrase “passing through hole” in claim 22, lines 2-3, to read --open passing through hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 18, line 2, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is interpreted as having the recited limitation as well as slight minimal differences compared to the recited structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US Patent No. 2443481) in view of Filips et al. (U.S. Patent No. 4633863) and in further view of Horn (U.S. Patent No. 4000737) and Dickert (U.S. Patent Pub. No. 20080195050) and Chipperfield (WO 2016067015 A1).
	Regarding claim 13, Paul discloses a protecting element for wounds (Col. 3, lines 3-18 and Figures 1-2, wound isolator) comprising: a single laminar element (Col. 3, line 5, single laminar blank of plastic which is a polymeric material) polymeric material which includes: at least one concave covering portion 1,2 (Col. 3, lines 9-14 and Figures 1-2, top 1 and side walls 2 of concave dome) comprising, an upper area 1 (Col. 3, lines 9-10 and Figures 1-2, top 1 of dome is curved and faces a wound spaced therefrom) that is planar or curved and is adapted to face a wound and be spaced therefrom, at least one pair of base edges (Col. 3, lines 9-14 and Figure 2, base edges construed as the vertices between the peripheric flange 3 and the side wall 2 which comes into contact with skin surrounding wound, wherein the side wall has slits 5 to define a pair of plurality of base edges) adapted to come into contact with skin surrounding the wound, at least one pair of peripheral areas 2 (Col. 3, lines 9-14 and Figure 2, peripheral areas defined as lateral wall 2 on the longer sides of the top 1 of the dome along a main lengthwise axis thereto that are perpendicular to the lateral walls 2 on the front and rear shorter sides of the top 1 of the dome) each extending between the upper area 1 and a respective base edge, and at least one open passing through hole 7 (Col. 3, lines 32-27 and Figures 1-2, perforations 7 for the aeration of the wound) so as to enable ventilation of the wound; and at least one pair of fins 3 (Col. 3, lines 13-15 and Figure 2, peripheric flanges 3 extending from vertex with lateral wall 2 to anchor the dome to epidermic tissue surrounding the wound, wherein the side wall 2 has slits 5 to define a pair of corresponding plurality of peripheric flanges 3 on either of the longitudinal sides) each extending from a respective base edge to anchor the at least one covering portion 1,2 to the skin surrounding the wound to be protected, each fin 3 comprising a lower face (Col. 3, lines 13-18 and Figure 2, each peripheric flange 3 has a lower face covered with adhesive for contacting skin and an opposed upper face) adapted to come into contact with the skin and an opposite upper face.
However, Paul fails to explicitly disclose at least one open passing through hole so as to enable introduction of a catheter.
Filips teaches an analogous protecting element 10 (Col. 5, lines 25-29 and Figures 1-2, arterial anchor bandage 10) comprising at least one analogous open passing through hole (Col. 5, lines 43-50 and Figures 1-3, circular opening 14 for receiving arterial catheter) so as to enable introduction of a catheter.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a size of the open passing through hole of Paul, so as to enable introduction of a catheter, as taught by Filips, in order to provide an improved protecting element with an enhanced open passing through hole for positioning and securing an arterial catheter over a wound where the arterial catheter enters the skin during treatment of a patient (Filips, Col. 5, lines 43-50). 
However, the combination of Paul in view of Filips fails to explicitly disclose the single laminar element of rigid or semirigid material; wherein the at least one covering portion comprises at least one sacrificial area selectively separable therefrom so as to enable a variation of a configuration of the protecting element according to shape, size and/or position of the wound to be protected, and wherein the at least one sacrificial area is operatively connected to a remaining part of the at least one covering portion.
Horn teaches an analogous protecting element (Col. 2, lines 48-50 and Figure 6, incision shield for protecting surgical insertion made of light rigid material in which the longitudinal strip 11 and support legs 12 are separate pieces) the analogous single laminar element (Col. 2, lines 48-50 and Figure 6, The longitudinal strip 11 and the support legs 12 may be composed of any light rigid material such as stiff plastic material) of rigid or semirigid analogous polymeric material; wherein the at least one analogous covering portion 11,12,21 (Col. 2, lines 48-50 and Figure 6, longitudinal strip 11, end support elements 21, and supporting legs 12 forming inverted U-shape) comprises at least one sacrificial area 21 (Col. 2, lines 65-68, Col. 3, lines 1-3, Figure 6, and see Modified Figure 1 above, The end supports 21 are made by simply cutting off one leg of the U-shaped support elements 12 beyond the snap button 18. The remaining leg is secured by the snap receptacle 16 at either end of the longitudinal strip 11 and is aligned with the strip 11) selectively separable therefrom (Col. 2, lines 65-68, Col. 3, lines 1-3, Figure 6, and see Modified Figure 1 above, snap-fit receptacles 17 allow for adjustable separation) so as to enable a variation of a configuration of the analogous protecting element (Col. 2, lines 48-50 and Figure 6, incision shield) according to shape, size and/or position of the wound to be protected (Col. 3, lines 14-26 and see Modified Figure 1 above,  patient simply cuts an appropriate length of the longitudinal strip 11 from the roll 22, snaps an appropriate number of support elements into the receptacles 17 along its length, cuts one leg off of two support elements 12 and snaps them into the snap receptacles 17 at either end of the longitudinal strip 11 for adjusting adjustable the shield to the surgical incision length), and wherein the at least one sacrificial area 21 is operatively connected to a remaining part 11 (Col. 2, lines 65-68, Col. 3, lines 1-3, Figure 6, and see Modified Figure 1 above, connection between end supports 21 and longitudinal strip 11 at snap receptacle 17) of the at least one analogous covering portion 11,12,21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the covering portion and material of the protecting element of Paul in view of Filips, so that there is a sacrificial area for separation of one part of the covering portion relative to another (see Modified Figure 2 below: Modification of Figures 1-3 of Paul in view of Figures 5-6 of Horn, modifying a front/rear lateral wall 2 and peripheric flange 3 area of Paul at ends of a main development axis of the top 1 of the domed covering portion 1,2 of Paul so that this front/rear area is a sacrificial area that is removable from the top 1 of Paul, as taught by the end support member 21 of Horn removable from the longitudinal strip 11 by snap button-receptacle 16,18 connection of Horn) for variation according to wound size/shape/position and the protecting element is formed from a rigid material, as taught by Horn, in order to provide an improved protecting element that has separable modular sacrificial areas for adjustable length and width of the covering portion that matches a wound incision site with rigidity to provide support thereto (Horn, Col. 2, lines 65-68 and Col. 3, lines 1-3).
However, the combination of Paul in view of Filips in view of Horn fails to explicitly disclose the at least one sacrificial area is operatively connected to a remaining part of the at least one covering portion by at least one separation line configured to weaken the single laminar element, so as to allow a reciprocal guided separation therefrom by action along the at least one separation line.
Dickert teaches an analogous protecting element (Paragraph 15 and Figure 1, catheter and medical tubing securement device adhered to a patient’s skin) wherein the at least one analogous sacrificial area 18 (Paragraph 16 and Figure 1, perforated line 20 defines a boundary between the layer member 12 and the tab 18) is operatively connected to an analogous remaining part 12 (Paragraph 16 and Figure 1, layer member 12 operatively connected to the tab 18 at perforated line 20) of the at least one analogous covering portion 12,18 (Paragraph 16 and Figure 1, tab 18 and layer member 12 made of closed-cell foam which is inherently rigid) by at least one separation line 20 (Paragraph 16 and Figure 1, perforated line 20 defines a boundary between the layer member 12 and the tab 18) configured to weaken (Paragraph 16 and Figure 1, The material between perforations of the perforated line 20 form frangible lands 22. The frangible lands 22 connect the tab 18 to the layer member 12 until a threshold tearing force is applied to frangible lands 22) the analogous single laminar element 12,18 (Paragraph 16 and Figure 1, tab 18 and layer member 12 are a single layer), so as to allow a reciprocal guided separation therefrom by action along (Paragraph 16 and Figure 1, The material between perforations of the perforated line 20 form frangible lands 22. The frangible lands 22 connect the tab 18 to the layer member 12 until a threshold tearing force is applied to frangible lands 22) the at least one separation line 20. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the sacrificial area of Paul in view of Filips in view of Horn, so that there is a perforated separation line for reciprocal guided separation (see Modified Figure 2 below: Modification of Figures 1-3 of Paul in view of Figures 5-6 of Horn in view of Figure 1 of Dickert, removable sacrificial front/rear area of Paul as modified by Horn is further modified by Dickert so that the front/rear area of Paul is removable by a weakening separation line, as taught by the perforated line 20 of Dickert, instead of the snap connection 16,18 of Horn), as taught by Dickert, in order to provide an improved protecting element with a sacrificial area in which a separation is defined by a weakening perforated line for simply tearing the modular covering portions apart to allow for quick size adjustment (Dickert, Paragraph 16). 
However, the combination of Paul in view of Filips in view of Horn in view of Dickert fails to explicitly disclose the variation of the configuration of the protecting element by disposing a plurality of sections side by side.
Chipperfield teaches an analogous protecting element 2 (Page 5, lines 10-13 and Figure 5, protecting element formed by connecting two wound guard 2) wherein the analogous variation (Page 5, lines 10-13 and Figure 5, variation of protecting element determined by connection of multiple wound guard 2) of the configuration of the analogous protecting element by disposing a plurality of sections side by side (Page 5, lines 10-13 and Figure 5, two wound guards 2 are interlocked, using the step edge 6. The lips 8 and 9 have cut outs 10 and 11 to allow the wound guards to be abutted in restrained alignment. Instead of self-adhesive tape, adhesive maybe applied directly to the lips).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the covering portion with the separated sacrificial area of Paul in view of Filips in view of Horn in view of Dickert, so that the protecting element has a variation of configurations by disposing a plurality of sections side by side (see Modified Figure 2 below), as taught by Chipperfield, in order to provide an improved protecting element with an adjustable length corresponding to a wound by disposing a plurality of sections side by side to form an elongated protecting element of modular covering portions for corresponding to the size of a wound area (Chipperfield, Page 5, lines 10-13).

    PNG
    media_image2.png
    669
    580
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the separation line 20 (Dickert, Paragraph 16 and Figure 1) configured to weaken (Dickert, Paragraph 16 and Figure 1, The material between perforations of the perforated line 20 form frangible lands 22. The frangible lands 22 connect the tab 18 to the layer member 12 until a threshold tearing force is applied to frangible lands 22) the single laminar element (Paul, Col. 3, line 5; Dickert, Paragraph 16 and Figure 1, tab 18 and layer member 12 are a single layer) by a thinning of the laminar element at the separation line 20 and/or by having a plurality of passing through holes (Dickert, Paragraph 16, perforation aligned along the perforated line 20) aligned along the separation line 20.
Regarding claim 15, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the upper area 1 (Paul, Col. 3, lines 9-10 and Figures 1-3, top 1 of dome has elongated shape with lengthwise main development axis) has an elongated shape so as to define a main development axis.
Regarding claim 17, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the at least one covering portion 1,2 (see Modified Figure 2 above: Modification of Figures 1-2 of Paul in view of Figures 5-6 of Horn in view of Figure 1 of Dickert in view of Figure 5 of Chipperfield) has the plurality of sections modularly placed side by side (see Modified Figure 2 above), each of the plurality of sections defining a respective sacrificial area (Chipperfield, Page 5, lines 10-13 and Figure 5, two wound guards 2 wherein each wound guard 2 defines a respective sacrificial area separable from the other), the plurality of sections being equal to each other (Chipperfield, Page 5, lines 10-13 and Figure 5, two equal wound guards 2), a removal of one or more of the sections providing for selectively modifying a size (see Modified Figure 2 above) along a main development axis (Paul, Col. 3, lines 9-10 and Figures 1-3, top 1 of dome has elongated shape with lengthwise main development axis) of the upper area 1 (Paul, Figure 1, top 1 of dome). 
Regarding claim 18, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the peripheral areas 2 (Paul, Col. 3, lines 9-14 and Figure 2, peripheral areas defined as lateral wall 2 on the longer sides of the top 1 of the dome extend parallel to a main lengthwise development axis) are facing each other and extend in a parallel manner to a main development axis (Paul, Col. 3, lines 9-10 and Figures 1-3, top 1 of dome has elongated shape with lengthwise main development axis) of the upper area 1 (Paul, Figure 1, top 1 of dome), a pair of front and rear areas 2 (Paul, Col. 3, lines 9-14 and Figure 2, lateral walls 2 on the front and rear shorter sides of the top 1 of the dome that are perpendicular to the peripheral areas defined as lateral wall 2 on the longer sides of the top 1 of the dome along a main lengthwise axis thereto) extending perpendicularly to the peripheral areas 2 (Paul, Col. 3, lines 9-14 and Figure 2), at least one of the front and rear areas 2 (Paul, Col. 3, lines 9-14 and Figure 2) defining the at least one sacrificial area (Modification of Figures 1-2 of Paul in view of Figures 5-6 of Horn in view of Figure 1 of Dickert: modifying a front/rear lateral wall 2 and peripheric flange 3 area of Paul at ends of a main development axis of the top 1 of the domed covering portion 1,2 of Paul so that this front/rear area is a sacrificial area that is removable from the top 1 of Paul, as taught by the end support member 21 of Horn removable from the longitudinal strip 11 by snap button-receptacle 16,18 connection of Horn. This removable sacrificial front/rear area of Paul as modified by Horn is further modified by Dickert so that the front/rear area of Paul is removable by a weakening separation line, as taught by the perforated line 20 of Dickert, instead of the snap connection 16,18 of Horn), a removal (see Modified Figure 2 above: Modification of Figures 1-2 of Paul in view of Figures 5-6 of Horn in view of Figure 1 of Dickert in view of Figure 5 of Chipperfield) of the at least one sacrificial area allowing juxtaposing (Chipperfield, Page 5, lines 10-13 and Figure 5, two wound guards 2 juxtaposing) two or more protection elements (Paul, Col. 3, lines 3-18 and Figures 1-2) along the main development axis (Paul, Col. 3, lines 9-10 and Figures 1-3).
Regarding claim 19, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the lower face of each fin 3 has adhesive properties (Paul, Col. 3, lines 13-18 and Figure 2, lower face of peripheric flange 3 adapted to be covered with a suitable adhesive adapted to be 'applied against the sound part of the epidermic tissue surrounding the wound).
Regarding claim 23, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above and further discloses wherein the polymeric material (Paul, Col. 3, lines 5-6, plastic material is inert and translucid) is optically transparent or translucent.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US Patent No. 2443481) in view of Filips et al. (U.S. Patent No. 4633863) in view of Horn (U.S. Patent No. 4000737) in view of Dickert (U.S. Patent Pub. No. 20080195050) in view of Chipperfield (WO 2016067015 A1) and in further view of Miller et al. (U.S. Patent Pub. No. 20050222527).
Regarding claim 16, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above but fails to explicitly disclose wherein the upper area has a quadrangular plan shape. 
Miller teaches an analogous protecting element 10 (Paragraph 28 and Figure 1, treatment appliance 10 with an overlay 20 having volume under the overlay 20 over a wound for protection) wherein the analogous upper area 21,22,23,24 (Paragraph 28-29 and Figure 1, top cup member 21, a secondary cup member 22, a first additional cup member 23, a second additional cup member 24 of overlay 20) has a quadrangular plan shape (Paragraph 29 and Figure 1, overlay 20 as it would appear while placed over the wound, is shaped approximately as a rectangle with rounded corners).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the upper area of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield, so that the shape is a quadrangular plan shape, as taught by Miller, in order to provide an improved protecting element with a rectangular shape for protecting a wound of an elongated quadrangular shape (Miller, Paragraph 29).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US Patent No. 2443481) in view of Filips et al. (U.S. Patent No. 4633863) in view of Horn (U.S. Patent No. 4000737) in view of Dickert (U.S. Patent Pub. No. 20080195050) in view of Chipperfield (WO 2016067015 A1) and in further view of Augustine et al. (U.S. Patent Pub. No. 20030069529).
Regarding claim 20, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above but fails to explicitly disclose wherein each fin is rotatably coupled with the respective base edge in at least one first section thereof that defines a first axis for a reciprocal rotation of the fin and the respective peripheral area.
Augustine teaches an analogous protecting element 10 (Paragraphs 62, 66, and Figure 11a, wound treatment device 10 with wound treatment position 14, ring standoff 15, and transition portion 16, which is resiliently self-supporting and flexible to act as a compliant hinge mechanism) wherein each analogous fin 12 (Paragraph 62 and Figure 11a, attachment portion 12) is rotatably coupled (Paragraph 62, transition portion membrane 60 which is coupled to attachment portion 12 by a first flexible connection 62 allows rotation or twisting relative to one another to conform to a wound site) with the respective analogous base edge (Figure 11a, base edge located at a lower portion of transition portion membrane 60 and adjacently above the flexible connection 62) in at least one first section 62 (Paragraph 62 and Figure 11a, first flexible connection 62) thereof that defines a first axis for a reciprocal rotation (Paragraph 62, transition portion membrane 60 which is coupled to attachment portion 12 by a first flexible connection 62 allows rotation or twisting relative to one another to conform to a wound site) of the analogous fin 12 and the respective analogous peripheral area 60 (Paragraph 62 and Figure 11a, transition portion membrane 60).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the fin and base edge of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield, so that there is a first axis for reciprocal rotation, as taught by Augustine, in order to provide an improved protecting element that is resiliently self-supporting and flexible to act as a compliant hinge mechanism such that this first axis of flexibility substantially limits the transfer of shearing force from the upper area to the fin (Augustine, Paragraphs 62, 66).
Regarding claim 21, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield in view of Augustine discloses the invention as described above and further discloses:
The combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield fails to explicitly disclose wherein each of the peripheral areas is rotatably coupled with the upper area in at least one second section of the upper area that defines a second axis for a reciprocal rotation of the upper area and the respective peripheral area, the first and the second axis being parallel to each other.
Augustine teaches wherein each of the analogous peripheral areas 60 (Paragraph 62 and Figure 11a, transition portion membrane 60) is rotatably coupled (Paragraph 62 and Figure 11a, Transition portion membrane 60 is connected to treatment portion 14 at a second flexible connection 64 which is formed at the intersection of transition portion 16 and wound treatment portion 14) with the analogous upper area 14 (Paragraph 62 and Figure 11a, wound treatment portion 14) in at least one second section 64 (Paragraph 62 and Figure 11a, second flexible connection 64) of the analogous upper area 14  that defines a second axis for a reciprocal rotation (Paragraph 62 and Figure 11a, transition portion membrane 60 which is coupled to wound treatment portion 14 by a second flexible connection 64 allows rotation or twisting relative to one another to conform to a wound site)  of the analogous upper area 14 and the respective analogous peripheral area 60, the first and the second axis 62,64 (Paragraph 62 and Figure 11a, first flexible connection 62 and second flexible connection 64) being parallel to each other (Paragraph 62 and Figure 11a, first flexible connection 62 and second flexible connection 64 axis which extend perpendicular to the first and second planes 56,58 are parallel to each other since the planes 56,58 are parallel).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the peripheral areas and upper area of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield, so that there is a second axis for reciprocal rotation, as taught by Augustine, in order to provide an improved protecting element that is resiliently self-supporting and flexible to act as a compliant hinge mechanism such that this first axis of flexibility substantially limits the transfer of shearing force from the upper area to the fin (Augustine, Paragraphs 62, 66).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US Patent No. 2443481) in view of Filips et al. (U.S. Patent No. 4633863) in view of Horn (U.S. Patent No. 4000737) in view of Dickert (U.S. Patent Pub. No. 20080195050) in view of Chipperfield (WO 2016067015 A1) and in further view of Ha (U.S. Patent Pub. No. 20100318052).
Regarding claim 22, the combination of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield discloses the invention as described above but fails to explicitly disclsoe at least one closing element coupled with the at least one open passing through hole so as to protect the at least one passing hole, the at least one closing element being selectively removable by a user or an operator.
Ha teaches an analogous 12 (Paragraph 79 and Figure 7, self-supporting substrate 12 for surrounding and protecting a wound) comprising at least one closing element (Paragraph 53, a closure element may be applied over the external surface of the medical dressing backing after the delivery device is removed to close any opening formed through the backing by the delivery device) coupled with the analogous at least one open passing through hole 28 (Paragraph 79 and Figure 7, opening 28)  so as to protect the analogous at least one open passing hole 28, the at least one closing element being selectively removable by a user or an operator (Paragraph 53, closure element applied and removed by a user as desired for use with delivery device).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the open passing through hole of Paul in view of Filips in view of Horn in view of Dickert in view of Chipperfield, so that there is a closure element coupled with the passing through hole, as taught by Ha, in order to provide an improved protecting element with an enhanced open passing through hole that has a closure element to cover the open passing through hole for protection and closing of the opening after treatment (Ha, Paragraph 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786




/ERIN DEERY/Primary Examiner, Art Unit 3754